Citation Nr: 1043842	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  08-37 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for left ear 
hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a right shoulder 
disability.

4.  Entitlement to service connection for a right shoulder 
disability.

5.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a right hand disability.

6.  Entitlement to service connection for a right hand 
disability.

7.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a low back disability.

8.  Entitlement to service connection for a low back disability 
(back disability).

9.  Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to April 1988.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  The Veteran's left ear hearing loss is manifested by Level I 
hearing.

2.  The Veteran does not manifest right ear hearing loss 
disability per VA standards.

3.  An unappealed June 2006 RO rating decision denied service 
connection for right shoulder pain, right hand pain, and low back 
pain on the basis of no current disability.

4.  Evidence received since the June 2006 RO rating decision is 
new and material as it includes current diagnoses accounting for 
right shoulder pain, right hand pain, and low back pain.

5.  There is no credible evidence that the Veteran manifested a 
chronic right shoulder disability during service nor is it 
credibly shown that a current right shoulder disability results 
from any such service.

6.  There is no credible evidence that the Veteran manifested a 
chronic right hand disability during service nor is it credibly 
shown that a current right hand disability results from any such 
service.

7.  There is no credible evidence that the Veteran manifested a 
chronic low back disability during service nor is it credibly 
shown that a current low back disability results from any such 
service.

8.  There is no credible evidence that the Veteran manifested a 
chronic right ankle disability during service nor is it credibly 
shown that a current right ankle disability results from any such 
service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial rating for left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.383, 3.385, 4.85-4.87, Diagnostic Code (DC) 
6100 (2010).

2.  Service connection for right ear hearing loss is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.385 (2010).

3.  The June 2006 RO rating decision, that denied claims of 
entitlement to service connection for right shoulder pain, right 
hand pain, and low back pain, is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 20.201, 20.300, 20.302, 20.1103 (2010).

4.  New and material evidence has been received since the June 
2006 RO rating decision that denied claims of entitlement to 
service connection for right shoulder pain, right hand pain, and 
low back pain; those claims are reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2010).

5.  Service connection for a right shoulder disability is not 
warranted.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309 (2010).

6.  Service connection for a right hand disability is not 
warranted.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309 (2010).

7.  Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309 (2010).

8.  Service connection for a right ankle disability is not 
warranted.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating - left ear hearing loss

Disability evaluations are determined by the application of the 
facts presented to VA's Schedule for Rating Disabilities (Rating 
Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and the residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as 
to which of two evaluations shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can be 
assigned for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. 
Brown, 6 Vet. App. 35 (1993) (a claim for an original or an 
increased rating remains in controversy when less than the 
maximum available benefit is awarded). Reasonable doubt as to the 
degree of disability will be resolved in the veteran's favor.  
38 C.F.R. § 4.3.

The basis for evaluating defective hearing is the impairment of 
auditory acuity as measured by puretone threshold averages within 
the range of 1000 to 4000 Hertz and speech discrimination using 
the Maryland CNC word recognition test.  38 C.F.R. § 4.85.  
Puretone threshold averages are derived by dividing the sum of 
the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz by 
four.  Id.  The puretone threshold averages and the Maryland CNC 
test scores are given a numeric designation which is then used to 
determine the current level of disability based upon a pre-
designated schedule.  See Tables VI and VII in 38 C.F.R. § 4.85.  
Under these criteria, the assignment of a disability rating is a 
"mechanical" process of comparing the audiometric evaluation to 
the numeric designations in the rating schedule.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1993).

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII (of 
38 C.F.R. § 4.85), the nonservice-connected ear will be assigned 
a Roman Numeral designation for hearing impairment of I subject 
to the provisions of 38 C.F.R. § 3.383.  38 C.F.R. § 4.85(f).

Compensation is payable for the combinations of service-connected 
and nonservice-connected hearing loss if the service-connected 
ear is 10 percent or more disabling and hearing impairment as a 
result of nonservice-connected disability meets the provisions of 
38 C.F.R. § 3.385 in the other ear.  38 C.F.R. § 3.383(a)(3).

The Veteran filed a claim of service connection for bilateral 
hearing loss in January 2008.  VA audiology examination in June 
2008 demonstrated left ear puretone thresholds of 25, 25, 35 and 
40 decibels at 1000, 2000, 3000 and 4000 hertz, respectively.  
She had a speech discrimination score of 96 percent.  The 
Veteran's non-service connected right ear showed puretone 
thresholds of 20, 20, 20 and 25 at 1000, 2000, 3000 and 4000 
hertz, respectively.  She had a speech discrimination score of 94 
percent.  The Veteran described difficulty understanding 
conversations with her spouse, social gatherings and television.  

The findings from the June 2008 VA audiology examination, when 
applied to the rating criteria, reflect that the Veteran exhibits 
Level I hearing in her service-connected left ear.  In this 
respect, the Veteran demonstrated an average puretone threshold 
of 31 decibels with a word recognition score of 96 percent.  The 
nonservice-connected right ear (the issue of service connection 
is addressed below) reflects no hearing loss disability under 
38 C.F.R. § 3.385.  As such, the nonservice-connected left ear is 
assigned Level I hearing for rating purposes.  38 C.F.R. 
§§ 3.383(a), 4.85(f).

The record also reflects that the Veteran underwent an audiology 
examination at Darnall Army Medical Center in September 2007.  
This evidence, however, is in a format that is incompatible for 
VA rating purposes.  Specifically, the reports included 
audiometric findings of puretone hearing threshold levels that 
are shown in graphic form instead of numeric form and are not in 
a format compatible for VA rating purposes.  See Kelly v. Brown, 
7 Vet. App. 471, 474 (1995) (holding that neither the Board nor 
the RO may not interpret graphical representations of audiometric 
data).  

More importantly, the audiologist used the NU-6 word list the 
results of which cannot be used for VA rating purposes.  
38 C.F.R. § 4.85(a).  As this examination does not contain speech 
discrimination scores using the Maryland CNC list, and there are 
no special circumstances shown to warrant rating based solely on 
puretone thresholds under Table VIA, the September 2007 Darnall 
audiometric test must be deemed invalid for rating purposes. 

More importantly, there is no indication of the use of the 
Maryland CNC word list or that the person conducting the test was 
a state licensed audiologist.  38 C.F.R. § 4.85.  Thus, the Board 
cannot use this audiology examination for rating purposes.

In conclusion, the results from the audiological testing do not 
provide for assigning a compensable evaluation for the Veteran's 
left ear hearing loss for any time during the appeal period.  
Alternate consideration of a compensable rating based upon 
exceptional patterns of hearing impairment is not for 
application.  See 38 C.F.R. § 4.86.  In this respect, the Veteran 
does not manifest puretone thresholds of 55 decibels or more in 
each of the specified frequencies (1000, 2000, 3000 and 4000 
hertz) in the left ear.  See 38 C.F.R. § 4.86(a).  Additionally, 
her puretone threshold in the left ear is less than 70 decibels 
at 2000 Hertz.  See 38 C.F.R. § 4.86(b).

The Board has considered the Veteran's descriptions of her left 
ear hearing loss disability, but notes that the most probative 
evidence concerning the level of severity consists of the 
audiometric testing results of record.  See Lendenmann, 3 Vet. 
App. at 349.  The preponderance of the evidence is against the 
claim.  The benefit of the doubt rule, therefore, is not for 
application.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 
2001).  Simply stated, the Board must find that the results of 
the testing provide highly probative evidence against this claim, 
outweighing the Veteran's statements. 

The Board has also considered whether referral for extraschedular 
consideration is warranted in this case.  To accord justice in an 
exceptional case where the scheduler standards are found to be 
inadequate, the RO is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

The Veteran reports that her left ear hearing loss interferes 
with her ability to hear and discriminate speech, particularly 
with conversations, social gatherings and listening to the 
television.  The Board is of the opinion that the Rating Schedule 
measures and contemplates these aspects of her hearing loss 
disability.

Notably, the criteria of DC 6100 were revised in 1987 with the 
goal of recognizing the impact of hearing loss in higher 
frequencies, and to provide a more accurate picture of true 
hearing impairment.  See 52 Fed. Reg. 17607 (May 11, 1987).  In 
consultation with the Department of Medicine and Surgery, VA 
changed its testing methods and provided amendments to 38 C.F.R. 
§ 4.85, 4.86a, 4.87a and Tables VI and VII.  

Overall, this schedule is intended to evaluate hearing loss based 
on a combination of puretone averages and speech discrimination, 
which VA believes provides for a more accurate representation of 
actual hearing impairment by recognizing that individuals with 
slight to moderate decibel loss as determined by puretone 
averaging may have significant impairment of speech and vice 
versa.  Additionally, the rating schedule was revised to 
accommodate language difficulties and other factors which 
produced inconsistent speech audiometry scores, and to recognize 
exceptional patterns of hearing impairment.  Notably, VA 
determined that "Table VII was developed during months of 
consultations with our Department of Medicine and represents the 
best judgment of experts in this field."

Based upon the stated factors and considerations undertaken by VA 
and medical experts in developing the current criteria of DC 
6100, the Board finds that the schedular rating currently 
assigned reasonably describes the Veteran's disability level and 
symptomatology.  The Veteran's description of hearing difficulty 
has been measured according to puretone averages and speech 
discrimination.  The Board further observes that VA examinations 
are conducted without use of hearing aids, see 38 C.F.R. § 4.85, 
and that the use of hearing aids would, if anything, provide 
better hearing than demonstrated on audiometric examination.  See 
52 Fed. Reg. 44117 (Nov. 18, 1987).  As such, extraschedular 
consideration is not warranted.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim.  As such, the benefit of the doubt 
rule, therefore, is not for application.  Ortiz v. Principi, 274 
F. 3d. 1361, 1365 (Fed. Cir. 2001).  

Service connection claims

The Veteran seeks service connection for right ear hearing loss, 
a right shoulder disability, a right hand disability, and a low 
back disability.  With regard to the claims involving the right 
shoulder, the right hand and the low back, the RO adjudicated 
these claims on the merits in the November 2008 Statement of the 
Case (SOC), having determined that the Veteran submitted new and 
material evidence sufficient to reopen previously denied claims.  
The Board must independently determine whether new and material 
evidence has been submitted to reopen these prior final 
decisions.  Barnett v. Brown, 83 F.3d 1380, 1383- 84 (Fed. Cir. 
1996).

In a June 2006 rating decision, the RO denied claims of service 
connection for right shoulder pain, right hand pain, and low back 
pain on the basis of no current disability.  The Veteran was 
provided notice of this decision, and her appellate rights, by RO 
letter dated July 11, 2006.  As the Veteran did not submit a 
notice of disagreement within one year of the notice of decision, 
the June 2006 RO rating decision became final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 20.201, 20.300, 20.302, 20.1103.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  However, 
38 U.S.C.A. § 5108 provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim. 

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  38 C.F.R. § 3.156(a).  See generally 66 
Fed. Reg. 45620 (Aug. 29, 2001).  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

Evidence is presumed credible for the purposes of reopening 
unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The evidence relied upon in reopening the claim must be 
both new and material.  Smith v. West, 12 Vet. App. 312 (1999).

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
generally requires evidence of a current disability with a 
relationship or connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disease must be shown to be of a chronic nature in service, or 
if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service-connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred in 
service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

In general, service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, such as arthritis, may be presumed to 
have been incurred in service if manifest to a compensable degree 
within one year from discharge from service, provided further 
that the rebuttable presumption provisions of 38 C.F.R. § 3.307 
are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§ 3.309(a).

Under VA regulations, impaired hearing is considered a disability 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

The claimant bears the burden of presenting and supporting 
his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. 
Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the 
Board shall consider all information and lay and medical evidence 
of record.  38 U.S.C.A. § 5107(b).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Board shall give 
the benefit of the doubt to the claimant.  Id.  Another way 
stated, VA has an equipoise standard akin to the rule in baseball 
that "the tie goes to the runner."  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine 
is not applicable based on pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning 
factual matters of which he or she has firsthand knowledge (i.e., 
reporting something seen, sensed or experienced).  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 
Vet. App. 362 (2005).  Under certain circumstances, lay 
statements may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability, or symptoms of disability, susceptible of 
lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the Court emphasized that when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  In such cases, the 
Board is within its province to weigh that testimony and to make 
a credibility determination as to whether that evidence supports 
a finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.

However, there are clearly limitations regarding the competence 
of a lay claimant to speak to certain matters, such as those 
involving medical diagnosis and etiology.  See Jandreau, 492 F.3d 
at 1377 (Fed. Cir. 2007) (noting that a layperson not competent 
to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, 
lay witness testimony is permissible in the form of opinions or 
inferences when (a) rationally based on the perception of the 
witness and (b) helpful to a clear understanding of the witness' 
testimony or the determination of a fact in issue.  Otherwise, in 
matters involving scientific, technical or other specialized 
knowledge, Fed.R.Evid 702 requires that an opinion be provided by 
a witness qualified as an expert by knowledge, skill, experience, 
training or education. 

Evidence of record at the time of the June 2006 RO rating 
decision was limited to the Veteran's service treatment records 
(STRs) which did not reflect any diagnosed disability involving 
her right shoulder, right hand and/or low back.

Evidence of record since the June 2006 RO rating decision 
includes post service clinical records reflecting diagnoses of 
trapezius myofasciitis, lumbago, mechanical low back pain, and 
fibromyalgia.  This evidence cures a previous evidentiary defect, 
the lack of evidence of a current diagnosis, and raises a 
reasonable possibility of substantiating the claims.  The claims, 
therefore, are reopened for review on the merits.

Notably, as indicated above, the RO has deemed these claims 
reopened and adjudicated them on the merits.  Thus, there is no 
prejudice to the Veteran in the Board adjudicating the claims on 
the merits at this time.  See Hickson v. Shinseki, 23 Vet. App. 
394 (2010).

The Veteran's STRs are significant for treatment of low back pain 
and right ankle strain in May 1979.  The Veteran had fallen down 
during physical training (PT).  

However, the STRs for the remaining 9 years of active service 
reflect no lay or medical evidence of disability involving the 
right shoulder, the low back, or the right ankle.  In January 
1988, the Veteran was evaluated for possible chilblains of the 
right hand after cold exposure.  Her condition improved two days 
later wherein she was diagnosed with cold hypersensitivity.  

On her March 1988 separation examination, the Veteran denied a 
medical history of swollen or painful joints, hearing loss, 
arthritis, rheumatism, bursitis, painful or "trick" shoulder, 
neuritis, frequent trouble sleeping and recurrent back pain.  
Examination indicated normal clinical evaluations of her upper 
extremities, lower extremities, vascular system and spine.  
Audiometry revealed right ear puretone thresholds of 10, 5, 5, 0 
and 20 at 500, 1000, 2000, 3000, or 4000 hertz, respectively.

Overall, the Board must find that the Veteran's STRs provide 
highly probative evidence against these claims by failing to 
reflect lay or medical evidence of chronic disability involving 
the right shoulder, the right hand, the low back, or the right 
ankle.  The audiometric evaluation did not show right ear hearing 
loss per VA standards.  The Veteran's own statements during 
active service in conjunction with the clinical findings at that 
time provide highly probative evidence against these claims. 

Post-service, it is significant that the evidentiary record does 
not reflect complaints or treatment related to any of the claimed 
disabilities until 1992, at which time the Veteran was treated 
for right shoulder pain associated with spasmodic torticollis.  
See Primus Health Care Record dated April 16, 1992.  Notably, the 
Veteran reported the onset of her symptoms to be in approximately 
1991.  See Primus Health Care Record dated July 26, 1992.  

The Veteran was later treated for fibromyalgia, polymyalgia, 
mechanical low back pain, myofascial pain syndrome (MPS) 
secondary (2°) to trigger points, chronic musculoskeletal pain, 
trapezial myofascitis, and lumbago.  The Veteran has not been 
diagnosed with cold injury residuals of the right hand.

The Board notes that the multi-year gap between the Veteran's 
discharge from active duty service (1988) and the initial onset 
of any of the disorders (1991 by report of the Veteran) is not 
consistent with a finding of in-service onset.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of 
absence of medical complaints for condition can be considered as 
a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).

As there is no evidence of arthritis manifest to a compensable 
degree within the first postservice year, service connection for 
arthritis is not warranted on a presumptive basis under 38 C.F.R. 
§ 3.307 and 38 C.F.R. § 3.309(a).

Furthermore, the Board finds no medical evidence of record which 
links the Veteran's diagnosed spasmodic torticollis, 
fibromyalgia, polymyalgia, mechanical low back pain, MPS, chronic 
musculoskeletal pain, trapezial myofascitis, and/or lumbago, to 
any event during service.  To the contrary, the Veteran's 
fibromyalgia has been attributed to sleep deprivation.  See 
Primus Health Care Record dated October 16, 1992.  Notably, there 
is no lay or medical evidence of sleep deprivation during 
service.

With respect to right ear hearing acuity, the record reflects 
that the Veteran underwent an audiology examination at Darnall 
Army Medical Center in September 2007 which diagnosed mild 
sensorineural hearing loss in the right ear.  This evidence, 
however, is in a format that is incompatible for VA rating 
purpose and may not be considered by the Board.  Notably, the 
graphical representations clearly demonstrate no auditory 
thresholds of 40 decibels or greater, or auditory thresholds of 
26 decibels or greater in at least three of the frequencies of 
500, 1000, 2000, 3000, or 4000 Hertz.  This evidence, therefore, 
does not support the Veteran's allegations of right ear hearing 
loss per VA standards.

The Veteran was afforded VA audiology examination in June 2008, 
in a standard compatible with VA standards.  The Veteran's non-
service connected right ear showed puretone thresholds of 5, 20, 
20, 20 and 25 at 1000, 2000, 3000 and 4000 hertz, respectively.  
She had a speech discrimination score of 94 percent.  Similar to 
the September 2007 Darnall examiner, the VA audiologist diagnosed 
mild sensorineural hearing loss of the right ear.  However, the 
extent of this hearing loss at this time is insufficient to 
constitute a disability under VA standards.  Thus, the Board must 
find that the Veteran does not manifest right ear hearing loss 
per VA standards. 38 C.F.R. § 3.385.

In this case, the only evidence tending to substantiate these 
claims consists of the statements of the Veteran alleging a 
current right ear hearing loss disability, and that disability 
involving her right shoulder, right hand, right ankle and/or low 
back are related to service.  Notably, the Veteran has offered 
very little argument in support of her claims.  She has primarily 
requested VA to obtain a medical opinion "to find out the 
relation ship [sic] between service and these conditions."

After a review of all the lay and medical evidence, the Board 
finds that the weight of the evidence demonstrates that the 
Veteran has not manifested recurrent or persistent symptoms of 
disability involving the right shoulder, right hand, right ankle 
and low back since service.

The Board acknowledges that the Veteran was briefly treated for 
low back and right ankle strain in May 1979.  However, the STRs 
for the remaining 9 years of active service reflect no lay or 
medical evidence of disability involving the low back and right 
ankle.  The Veteran was also briefly evaluated for a possible 
cold injury in January 1988, but there has been no further 
diagnosis involving a cold injury.  The Veteran has not described 
any injury involving the right shoulder, and the STRs are silent 
for lay or medical abnormalities of this joint.

Importantly, the Veteran specifically denied a medical history of 
swollen or painful joints, hearing loss, arthritis, rheumatism, 
bursitis, painful or "trick" shoulder, neuritis and recurrent 
back pain at the time of her separation examination.  To the 
extent that the Veteran alleges in service onset of persistent or 
recurrent symptoms of disability, the Board assigns greater 
probative value and reliability to the Veteran's report of 
symptoms at the time of her 1988 separation examination as it was 
made while the events were fresh in her memory.  As these reports 
were generated with a view towards ascertaining the Veteran's 
then-state of physical fitness, they are akin to a statement of 
diagnosis or treatment and are therefore of increased probative 
value, reflecting the Veteran's then state of physical fitness.  
See LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. 
(1987), pp. 245-46 (many state jurisdictions, including the 
federal judiciary and Federal Rule 803(4), expand the hearsay 
exception for physical conditions to include statements of past 
physical condition on the rational that statements made to 
physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy since the declarant has a strong motive 
to tell the truth in order to receive proper care).  See 
generally Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing 
that although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons for 
the Board's decision).

The Board also finds significant the fact that the Veteran was 
first treated for musculoskeletal complaints in 1992, which is 
approximately 4 years following her separation from service.  As 
noted above, the Veteran herself reported the onset of her 
symptoms to be in approximately 1991.  See Primus Health Care 
Record dated July 26, 1992.  The Board finds that the Veteran's 
initial statement as to onset, which was made to an examiner for 
purposes of diagnosis and treatment, bears the indicia of 
reliability.  The Board finds that this statement of postservice 
onset of symptomatology greatly outweighs any current allegation 
to the contrary.

The Board has also considered the Veteran's belief that she 
manifests right ear hearing loss and that her disability 
involving the right shoulder, the right hand, the right ankle and 
the low back is somehow related to service.  With respect to 
right ear hearing loss, the Board places greater probative value 
to the objective audiometric findings as to whether the Veteran 
manifests right ear hearing loss per VA standards.  With respect 
to the orthopedic complaints, the Board places greater probative 
value in the determination of the military examiner in 1988 that 
the Veteran did not manifest chronic disabilities of the right 
shoulder, right hand, right ankle and low back at the time of her 
separation from service, as this examiner possesses greater 
expertise and training to speak to the issues at hand.  

The Board finally reiterates that there is simply no competent 
medical opinion attributing any of the current orthopedic 
disabilities being claimed as being caused by any event during 
active service and significant factual evidence against these 
claims, including the Veteran's own prior statements (which the 
Board finds outweigh her current beliefs).  The only medical 
opinion, dated October 1992, attributed a diagnosis of 
fibromyalgia to sleep deprivation which is not shown to be 
related to service.

In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claims of service 
connection for right ear hearing loss or disabilities involving 
the right shoulder, the right hand, the right ankle and the low 
back.  There is no reasonable doubt of material fact to be 
resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).  As 
such, these appeals are denied.

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

With respect to the left ear hearing loss claim, the Veteran is 
challenging the initial evaluation assigned following a grant of 
service connection.  In Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the Court held that in cases where service connection has 
been granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has been 
more than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. at 
490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's duty 
to notify in this case has been satisfied.

With respect to the remaining claims, the Veteran seeks to 
service connect multiple disabilities.  For a service connection 
claim, proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on a 
claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A pre-adjudicatory RO letter dated November 2007 fully complied 
with the VCAA content and timing requirements.  In this respect, 
the Veteran was notified of the types of evidence needed to 
substantiate her claims and the relative duties on the part of 
herself and VA in developing her claims.  The Veteran was also 
advised of the criteria for establishing a disability rating and 
effective date of award should service connection be established.  
See Dingess, 19 Vet. App. 473 (2006).  Notably, this letter also 
advised the Veteran of the types of evidence needed to reopen 
finally decided claims, which has been accomplished by the 
Veteran.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of STRs and pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, the RO has obtained the Veteran's STRs and 
post service medical records from military base treatment 
providers.  Notably, a September 2007 letter from a Darnall Army 
Medical Center physician noted that the Veteran had been 
evaluated in the "VA systems."  The Veteran, however, has not 
reported receiving any VA treatment and has actively participated 
in submitting her available medical records.  On this record, the 
Board finds that the September 2007 reference to possible VA 
treatment a misstatement.  

Overall, there no outstanding requests to obtain any VA records, 
or any private medical records for which the Veteran has 
identified and authorized VA to obtain on his behalf.  There is 
also no showing that any records exist with the Social Security 
Administration which would be relevant to the issues on appeal.

With respect to the left ear hearing loss claim, the Veteran was 
afforded VA examination in June 2008.  The Board notes that all 
relevant audiometric findings for evaluation of the Veteran's 
claim on a schedular basis are included in the examination 
reports. 

However, the Board notes that, in Martinak v. Nicholson, 21 Vet. 
App. 447, 455 (2007), the Court held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report.  The Court's rationale in requiring an examiner to 
consider the functional effects of a Veteran's hearing loss 
disability involves the potential application of 38 C.F.R. 
§ 3.321(b) in considering whether referral for an extra-schedular 
rating is warranted.  

Specifically, the Court noted that, "unlike the rating schedule 
for hearing loss, § 3.321(b) does not rely exclusively on 
objective test results to determine whether a referral for an 
extra[-]schedular rating is warranted.  The Secretary's policy 
[requiring VA audiologists to describe the effect of a hearing 
disability on a Veteran's occupational functioning and daily 
activities] facilitates such determinations by requiring VA 
audiologists to provide information in anticipation of its 
possible application."  Id.

The Board notes that the June 2008 audiology examination 
documents the Veteran's report that she has difficulty 
understanding conversational speech in most listening 
situations.  The Veteran did not report any additional aspects of 
disability.  Therefore, the VA examiner did elicit from the 
Veteran the functional effects caused by her hearing disability 
and the evidence of record is sufficient for the purposes of 
evaluating the Veteran's claim, to include consideration of 
whether referral for an extraschedular rating is warranted under 
38 C.F.R. § 3.321(b).  Thus, no remand to obtain another 
audiological examination or a supplemental medical opinion is 
warranted in this case.  See Soyini v. Derwinski, 1 Vet. App. 540 
(1991) (holding that a remand is inappropriate where there is no 
possibility of any benefit flowing to the veteran).

With respect to the right ear hearing loss, the June 2008 VA 
audiology examination measured the Veteran's right ear hearing 
acuity under two separate measures - puretone averages and speech 
discrimination.  Quite simply, the Veteran does not manifest a 
right ear hearing loss per VA standards.  In the September 2010 
Informal Hearing Presentation, the Veteran's representative 
requested additional audiology examination based upon the passage 
of time.  However, the mere passage of time, in and of itself, 
does not constitute a sufficient reason to obtain another 
examination.  Important for this decision, the Board finds no lay 
or medical evidence suggesting an increased severity of hearing 
loss since the June 2008 VA audiology examination.  Thus, there 
is no duty to provide further medical examination on the hearing 
loss claims.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

The Board further notes that the record includes a September 2007 
audiometric examination taken at Darnall Army Medical Center.  As 
discussed above, the audiologist used the Nu-6 word list which 
cannot be used by rating agencies in adjudicating the hearing 
loss claims.  As it is clear from the report that the Nu-6 word 
list was used, the Board finds no duty to return this audiology 
report for further clarification.  See generally Savage v. 
Shinseki, No. 09-4406, 2010 WL 4323441 (Vet. App. Nov. 3, 2010).

With respect to the service connection claims, the Veteran was 
briefly treated for right ankle and low back strain in 1979, and 
right hand cold sensitivity in January 1988.  The Veteran was not 
treated for right shoulder pain or injury.  Competent medical 
evidence, in the form of a March 1988 separation examination, 
found no chronic disability involving the right ankle, the low 
back, the right hand and the right shoulder at the time of her 
separation from service.

Furthermore, the Board has determined that the credible lay and 
medical evidence establishes that recurrent or persistent 
symptoms of disability have not been present since active 
service, and that there is no competent evidence that a current 
disability results from any event during service.  Cf. McClendon 
v. Nicholson, 20 Vet. App. 79 (2006).  In fact, the Veteran is 
primarily being treated for fibromyalgia the symptomatology of 
which was not demonstrated in service at all.  

The Board notes that the mere conclusory generalized lay 
statements from the Veteran that an event or illness caused her 
current conditions are insufficient to require VA to provide an 
examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  
Furthermore, VA has no obligation to provide medical opinion 
pursuant to section 5103A(d) absent competent evidence that 
claimant's disability or symptoms are associated with service.  
Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  As 
such, VA examination is not warranted.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Overall, the Board finds that the evidence of record is 
sufficient to decide all of the claims on appeal, and that there 
is no reasonable possibility that any further assistance would 
aid in substantiating any of these claims.  Significantly, 
neither the Veteran nor her representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claims.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist her in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

ORDER

The claim of entitlement to an initial compensable rating for 
left ear hearing loss is denied.

The claim of entitlement to service connection for right ear 
hearing loss is denied.

The claim of service connection for a right shoulder disability 
is reopened.  To this extent, the appeal is granted.

The claim of entitlement to service connection for a right 
shoulder disability is denied.

The claim of service connection for a right hand disability is 
reopened.  To this extent, the appeal is granted.

The claim of entitlement to service connection for a right 
shoulder disability is denied.

The claim of service connection for a low back disability is 
reopened.  To this extent, the appeal is granted.

The claim of entitlement to service connection for a low back 
disability is denied.

The claim of entitlement to service connection for a right ankle 
disability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


